Citation Nr: 0407843	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-21 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Whether new and material evidence to reopen a claim of 
entitlement to service connection for residuals of a back 
injury has been presented.

2.  Whether new and material evidence to reopen a claim of 
entitlement to service connection for residuals of injury to 
the left arm and elbow has been presented.

3.  Whether new and material evidence to reopen a claim of 
entitlement to service connection for bipolar disorder has 
been presented.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from September 1956 to October 
1957.  

The Board notes that the veteran stated that he had service 
with the American Merchant Marine from 1967 to 1987.  The 
record reflects service with the American Merchant Marine 
from December 1968 to March 1977.  Regardless, the only 
recognized American Merchant Marine service for VA benefit 
purposes was during World War II from December 1941 to August 
1945.  38 C.F.R. § 3.7(x)(15).  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C. via 
videoconference in July 2003.  A transcript of the hearing 
has been associated with the claims file.  

This case has previously come before the Board.  In June 
2003, the matters were remanded to the AOJ for a hearing.  
The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  In a rating decision dated in January 1991, the RO denied 
entitlement to service connection for a back disorder, a left 
arm and elbow disorder, and bipolar disorder.  The RO 
notified the veteran of that decision in February 1991.  He 
did not file an appeal.  

2.  The evidence submitted subsequent to the January 1991 
rating decision does not bear directly and substantially upon 
the specific matters under consideration, and alone or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The January 1991 rating decision denying entitlement to 
service connection for a back disorder, a left arm and elbow 
disorder, and bipolar disorder is final.  Evidence submitted 
since that rating decision is not new and material, and the 
veteran's claims are not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for a back disorder, a left arm and elbow 
disorder, and bipolar disorder were denied by the RO in 
January 1991.  The decision notes that the disorders were not 
shown in service and that bipolar disorder, shown 30 years 
after service cannot be presumed service connected.  The 
veteran was notified of the decision by letter dated in 
February 1991 and did not appeal.  

The RO, by rating decision dated in July 2002, denied 
reopening the claim of entitlement to service connection for 
a back disorder, a left arm and elbow disorder, and bipolar 
disorder.  The veteran perfected an appeal of the AOJ's 
(agency of original jurisdiction) determination.  

The evidence of record at the time of the January 1991 rating 
decision was as follows:

Service medical records are negative for complaints or 
findings of a back disorder, a left arm or elbow disorder, 
and bipolar disorder.  The service entrance examination 
report, dated in August 1956, shows that the extremities and 
musculoskeletal system were normal.  Psychiatric examination 
was normal.  The October 1957 separation examination report 
shows that the extremities and musculoskeletal system were 
normal.  Psychiatric examination was normal.  

In a July 1990 claim, the veteran indicated that he sustained 
trauma to the left arm, elbow, and back in 1956.  

VA inpatient treatment records, dated in March 1990, reflect 
a diagnosis of bipolar affective disorder.  The records note 
the veteran's reported "long history" of manic depressive 
disorder.  Laminectomy in 1989 and surgery on the left elbow 
were noted.  

The evidence added to the record since the prior final denial 
includes the following:

VA treatment records from 1994 to 2002 reflect treatment for 
chronic low back pain and bipolar disorder.  A January 1995 
VA outpatient treatment record reflects a diagnosis of 
bipolar disorder, mixed, and a history of laminectomy.  A 
July 1995 record of treatment notes a history of multiple 
back surgeries with chronic pain.  

An August 1995 VA outpatient treatment record notes the 
veteran's reported history of having fractured his spine at 
L1, L2, and L3 on a Naval ship in 1972.  Laminectomies in 
1973 and 1987 were noted.  The relevant impression was post 
laminectomy syndrome, 50 percent mechanical low back pain and 
50 percent radiculopathy.  Manic-depressive disease was also 
noted.

Private treatment records, dated from September 1995 to 
January 2002, reflect treatment for a back disorder.  A July 
1996 record notes five previous back surgeries.  Diagnoses 
were noted to include failed laminectomy syndrome with 
chronic back pain.  

In a January 1996 claim, the veteran indicated that that he 
injured his left arm in the 1970s.  He stated that he had had 
back surgery in 1969.  

A March 1996 VA outpatient treatment record notes complaint 
of chronic pain to the left elbow.  

By letter dated in May 1996, he was notified that his service 
in the Merchant Marine was not recognized service for VA 
purposes.  

VA outpatient treatment records, dated in September 1996, 
note low back pain since 1964.  Degenerative joint disease 
was diagnosed.  In January 1998, a history of chronic back 
pain with an initial onset in 1973 in association with a 
shipboard spinal fracture was noted.  An August 2001 VA 
outpatient treatment record reflects an assessment of failed 
back syndrome.  

In correspondence received in December 2001, the veteran 
indicated that he had had an onset of a back disorder while 
on board a ship.  He indicated that he had had an onset of a 
left arm and elbow disorder during service in Hawaii.  

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 66 
Fed. Reg. 45,620 (Aug 29, 2001) (codified as amended at 38 
C.F.R. § 3.159 (2001) (hereafter "VCAA").  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. § 5102, 5103 (West 2002); 38 C.F.R. § 3.159 (2003).  
The record shows that the veteran was notified in a May 1996 
letter that service in the Merchant Marines from 1967 to 1987 
was not recognized service for VA benefits.  He was informed 
of the need to submit new and material evidence to reopen his 
claims in a November 2001 letter.  The letter advised of what 
evidence he needed to submit and what the evidence must show 
to establish service connection.  He was told what evidence 
to submit and that VA would request any medical evidence he 
authorized to be released to it.  He was also told that VA 
would obtain his service medical records and records from VA 
facilities.  It was also explained that he needed to submit 
new and material evidence if he was requesting to reopen his 
claim and that he needed to submit evidence not previously 
submitted.  A March 2002 RO letter gave him similar 
information and explained what new and material evidence was.  
He was notified in the July 2002 rating decision of the 
reasons and bases for the denial.  He was further notified of 
this information in the November 2002 statement of the case 
and in the June 2003 supplemental statement of the case.  The 
Board concludes that the November 2001 and March 2002 
letters, both sent prior to the initial adjudication of the 
claim, while perhaps not using the exact statutory language, 
met the duty to notify him of the evidence needed, which 
evidence the VA would get and which evidence he was 
responsible to obtain and to submit evidence he had.  The 
discussions in the July 2002 rating decision and in the 
statement and supplemental statement of the case, which were 
all sent to the veteran, also informed him of the information 
and evidence needed to substantiate the claims.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 C.F.R. 
§ 3.159 (2003).  The veteran has not identified any relevant, 
available, unobtained evidence that might aid his claims.  
The Board notes that the veteran has indicated that there are 
unobtained treatment records, both VA and private, as well as 
Social Security Administration (SSA) records, in association 
with a back disorder and a psychiatric disorder.  In 
association with his petition to reopen, however, the veteran 
has not asserted, and the evidence does not show, that these 
records relate to the recognized period of service.  Rather, 
he contends that the disorders for which he is seeking 
compensation had an onset in the Merchant Marines, and that 
the records would be associated with this claim.  However, as 
has been explained to him, Merchant Marine service from 1967 
to 1987 is not recognized service for VA benefits, and, 
therefore, it would be futile to obtain records to 
substantiate this claim; the law, not the medical evidence, 
is dispositive in this instance.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.

Criteria

The unappealed January 1991 rating decision that denied 
entitlement to service connection for a back disorder, a left 
arm and elbow disorder, and bipolar disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).  In 
order to reopen the claims, the veteran must present new and 
material evidence.  38 U.S.C.A. § 5108.  

The Board notes that 38 C.F.R. § 3.156 was recently amended 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).  He requested that his claim be 
reopened in June 2001.

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).

Analysis

The question to be addressed is whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for a back 
disorder, a left arm and elbow disorder, and bipolar 
disorder.  The Board finds that he has not done so.  

At the time of the prior RO denial in January 1991, the 
evidence of record included service medical records, VA 
treatment records, and the veteran's claim.  The RO 
determined that the disorders were not shown in service and 
that bipolar disorder was first shown 30 years after service 
and could not be presumed service-connected.  38 U.S.C.A. 
§§ 1101, 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.  In essence, 
the RO determined that a back disorder, a left arm and elbow 
disorder, and bipolar disorder were not incurred in or 
aggravated by service. 

Initially, the Board notes that the veteran has stated that 
he had service with the American Merchant Marine from 1967 to 
1987.  As noted earlier, the only recognized American 
Merchant Marine service for VA benefit purposes, however, was 
during World War II from December 1941 to August 1945.  
38 C.F.R. § 3.7(x)(15).  Therefore, a claim based on this 
service is denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

The relevant period of service in this case is from September 
1956 to October 1957.  Since the unappealed January 1991 
determination, the veteran has petitioned to reopen his 
claim.  In association with the petition to reopen, he has 
submitted VA treatment records and private treatment records 
showing a back disorder and bipolar disorder.  While the 
evidence is new insofar as it shows current disorders, there 
is no evidence of a back disorder or of a psychiatric 
disorder dating back to service.  The additional evidence 
does not contain a competent opinion to the effect that any 
back, elbow, arm or psychiatric disorder is related to 
service.  Moreover, there is no evidence of a current left 
arm and elbow disorder.  

The defect in the claim was that there was no competent 
evidence that any back disorder, left arm and elbow disorder, 
or bipolar disorder was shown in service.  While VA and 
private treatment records are new to the extent that a 
current back disorder and bipolar disorder have been 
diagnosed, such are not material as they relate to the 
conditions many years after service.  The veteran himself has 
reported that the disorders had a post service onset.  In 
August 1995 he reported fractures of the lumbar vertebrae in 
1972, and in January he reported sustaining a left arm injury 
in the 1970s.  In September 1996, the veteran reported low 
back pain since 1964.  In January 1998, he stated that he had 
an initial onset of chronic back pain in 1973.  In his 
hearing in July 2003 he related his conditions to his 
Merchant Marine service in the 1960s.  Regardless of the 
varying accounts of the onset, the evidence submitted relates 
to treatment and history of disability beginning many years 
after recognized service and attributed by the veteran to his 
Merchant Marine service which does not provide a basis for VA 
benefits.  The additional evidence does not show a back 
disorder, left arm and elbow disorder, or bipolar disorder 
during recognized service and does not contain a competent 
opinion to the effect that a back disorder, left arm and 
elbow disorder, or bipolar disorder is related to such 
service.  

In essence, the evidence added to the record since the prior 
denial does not cure any of the evidentiary defects that 
previously existed.  There is evidence of a back disorder and 
bipolar disorder, but no competent evidence of service 
incurrence.  The evidence does not reflect a current left arm 
or elbow disorder.  The evidence submitted in support of the 
petition to reopen is not new and material.  

The veteran is competent to report his symptoms.  He is not 
shown, however, to be qualified to offer an opinion that 
requires medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  If a statement is not competent, it 
necessarily follows that such assertions cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Notation of a 
history of disorder reported by the veteran and merely 
recorded by the examiner is not enhanced medical information.  
Such information is not competent medical evidence that a 
back disorder or bipolar disorder is related to service.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

Based on the reason for the prior denial, the Board finds 
that the evidence added to the record since the January 1991 
rating decision is not new and material.  Consequently, the 
petition to reopen the claim of entitlement to service 
connection for a back disorder, a left arm and elbow 
disorder, and bipolar disorder is denied.  


ORDER

New and material evidence to reopen claims of service 
connection for a back disorder, a left arm and elbow 
disorder, and bipolar disorder has not been presented, and 
the petition to reopen the claims is denied.  



____________________________________________
HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



